82131: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35988: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82131


Short Caption:LEWIS VS. SFR INVS. POOL 1, LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A808445Classification:Civil Appeal - General - Other


Disqualifications:SilverCase Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:12/02/2020 / Worrell, CarolynSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantKaren LewisR. Christopher Reade
							(Cory Reade Dows & Shafer)
						


RespondentSFR Investments Pool 1, LLCDiana S. Ebron
							(Kim Gilbert Ebron)
						Jacqueline A. Gilbert
							(Kim Gilbert Ebron)
						Karen L. Hanks
							(Former)
						
							(Messner Reeves LLP)
						


RespondentSouthern Highlands Community AssociationKurt R. Bonds
							(Alverson Taylor & Sanders)
						Alexander P. Williams
							(Alverson Taylor & Sanders)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/25/2020Filing FeeFiling Fee due for Appeal. (SC)


11/25/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-43089




11/25/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-43092




12/02/2020Filing FeeFiling Fee Paid. $250.00 from Cory Reade Dows and Shafer.  Check no. 16662. (SC)


12/02/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-43591




12/02/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Carolyn Worrell. (SC)20-43673




12/28/2020Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days. (SC)20-46570




01/06/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-00337




01/29/2021Settlement Program ReportFiled ECAR/Other. The Settlement Judge and counsel are still considering whether this appeal is appropriate to remain in the settlement program. (SC)21-02895




02/09/2021TranscriptFiled Notice from Court Reporter.  Angie Calvillo stating that the requested transcripts were delivered.  Dates of transcripts: 06/16/20. (SC)21-03879




02/17/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC)21-04740




02/22/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program and Reinstating Briefing. This appeal is removed from the settlement program. We note that on February 9, 2021, during the pendency of the settlement proceedings, court reporter Angie Calvillo filed a notice indicating that copies of the transcripts for proceedings conducted on June 16, 2020, had been prepared and delivered.  In the event appellant intends to cite to transcripts in addition to these transcripts, appellant shall, within 14 days from the date of this order, file and serve a transcript request form in compliance with NRAP 9(a). 90 days opening brief. (SC)21-05114




03/09/2021Transcript RequestFiled Certificate That No Further Transcripts Are Being Requested. (SC)21-06802




04/20/2021OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Law Firms


05/17/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief  and appendix due: June 7, 2021. (SC)21-14147




06/07/2021BriefFiled Appellant Karen Lewis's Opening Brief (REJECTED PER NOTICE ISSUED 06/08/21).  (SC)


06/08/2021Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days.  (SC)21-16367




06/08/2021AppendixFiled Joint Appendix Vol. I. (SC)21-16372




06/08/2021AppendixFiled Joint Appendix Vol. II. (SC)21-16373




06/08/2021AppendixFiled Joint Appendix Vol. III. (SC)21-16375




06/08/2021AppendixFiled Joint Appendix Vol. IV. (SC)21-16377




06/08/2021BriefFiled Appellant Karen Lewis's Opening Brief. (SC)21-16380




06/10/2021AppendixFiled Amended Joint Appendix (Vol. III of IV). (SC)21-16683




07/06/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent Southern Highlands Community Association's Answering Brief due:  July 22, 2021.  (SC)21-19275




07/06/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent SFR Investments Pool 1, LLC's answering brief due: July 22, 2021. (SC)21-19331




07/22/2021MotionFiled Unopposed Motion to Extend Time to File Answering Brief (Second Request) (SFR Investments Pool 1, LLC). (SC)21-21226




07/22/2021BriefFiled Respondent Southern Highlands Community Association's Answering Brief. (SC)21-21235




08/11/2021Order/ProceduralFiled Order Granting Motion. SFR shall have until August 20, 2021, to file and serve the answering brief. Appellant shall have 30 days from service of SFR's answering brief to file and serve a reply brief addressing both respondents' answering briefs, if deemed necessary. (SC)21-23299




08/20/2021BriefFiled Respondent SFR Investments Pool 1, LLC's Answering Brief. (SC)21-24392




09/17/2021BriefFiled Appellant Karen Lewis's Reply Brief. (SC)21-27037




09/20/2021Case Status UpdateBriefing Completed/To Screening. (SC)


12/17/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn10 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/DH/MG. (SC)21-35988





Combined Case View